DETAILED ACTION
Application/Control Number: 16/408,184	Page 2
Art Unit: 2876
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (US 20090199053, hereafter “Neilan”) further in view of Heath, Jr (5,451,757, hereafter “Heath”) and further in view of McGraw et al. (US 9,342,963, hereafter “McGraw”)
Neilan teaches A system, for performing self-reconciliation of items in an automated machine (¶ 95, Lines 1-5; The operation of the context filter 134 will now be described with reference to FIG. 4, which is a flowchart illustrating steps involved in deciding whether to send a 
Neilan further teaches an automated machine (¶ 2, Lines 1-2; The present invention relates to a self-service terminal (SST), such as an automated teller machine (ATM).) the automated machine comprising:
Neilan does not teach a secure item storage unit, 
However, Heath does teach a secure item storage unit (Col. 1, Lines 53-57; For this reason, the cash within an ATM is contained within a small vault integral with the ATM and typically accessible only through a vault door having a combination lock, sometimes combined with a key access, for opening the vault door.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Neilan’s Self-Service Terminal to prevent unauthorized cash dispensing by tampering with control circuits. Generally speaking, the cash within a locked ATM is secure from any unauthorized activity short of safecracking (Heath, Col.1, Lines 59-62).
Neilan further teaches one or more computer processors (¶ 19, Lines 1-6; As used herein, the term pc core refers to a processor on a motherboard having associated memory for controlling the operation of the self-service terminal. The pc core may also include other standard components on a motherboard, such as one or more USB ports, and may also include storage, such as one or more disk drives, solid state disks, or the like.);
Neilan further teaches a memory (¶ 107, Lines 2-3; in which the main memory 544 is loaded with an ATM operating system kernel 552 ;
Neilan further teaches a maintenance application stored in the memory of the automated machine, executable by the one or more computer processors of the automated machine (¶ 25, Lines 1-5; The control application may comprise: a platform portion for controlling the modules in the terminal; a transaction portion for executing customer transactions; and a maintenance portion for providing diagnostic and maintenance support to service personnel using the terminal.), and configured for:
Heath further teaches receiving a request from a maintenance provider to initiate a maintenance appointment (Col. 8, Lines 62-65; Upon receiving this message, the technician manually enters the 12-digit access message into the portable terminal 13 using the keyboard 36 for that purpose, as indicated at step 71 in FIG. 7, examiner note that this action initiates the maintenance appointment);
Heath further teaches a maintenance security code from the maintenance provider (Col. 5, Lines 46-49; The technician then re-enters the PIN as shown 
Heath further teaches validating the maintenance provider in response to receiving the maintenance security code (Col. 9, Lines 49-53; If the PIN matches that in the access message, the re-encrypted access message is so transferred as shown at 81 to the CPU 46 within the ATM, where the access message is decrypted by that CPU.);
Heath further teaches in response to validating the maintenance provider, providing the maintenance provider with access to the secure item storage unit (Col. 3, Lines 4-10; With the portable terminal connected to the secured device, the encoded message is sent to the device where a computer checks for the presence of correct information identifying the device and authenticating the access being requested, and allows access to the vault only if that correct information is present.);
Neilan and Heath do not teach determining that the maintenance provider has completed the maintenance appointment 
However, McGraw teaches determining that the maintenance provider has completed the maintenance appointment
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Neilan and Heath’s maintenance manager efforts with McGraw monitoring system for the benefit of allowing the technician to submit a request to the monitoring system to verify that a recently repaired SST is now associated within the monitoring system with a correct operational status (McGraw Col. 7, Lines 46-49).
Heath further teaches in response to determining that the maintenance provider has completed the maintenance appointment, performing reconciliation of items currently in the secure item storage unit (Col. 1, Lines 50-60, Because ATMs are capable of containing large amounts of money relative to most vending machines, they are more inviting targets for theft. For this reason, the cash within an ATM is contained within a small vault integral with the ATM and typically accessible only through a vault door having a combination lock, sometimes combined with a key access, for opening the vault door. Portions of the electronic controls for the ATM also may be located within the vault to prevent unauthorized cash dispensing by tampering with control circuits.  The examiner notes that reconciliation is maintained by preventing unauthorized cash dispensing by maintain technician access records.); and
Neilan further teaches communicating information associated with the reconciliation of the items to a computing device of the maintenance provider and a maintenance management apparatus (¶ 122, Lines 1-9 and ¶ 123, Lines 
Neilan teaches A method and computer program product for performing self-reconciliation of items (¶ 95, Lines 1-5; The operation of the context filter 134 will now be described with reference to FIG. 4, which is a flowchart illustrating steps involved in deciding whether to send a fault signal (referred to as a trap) to the remote management center 190. and, ¶ 96, Lines 1-8 A fault state in one of the modules or in the controller 14 is detected in the same way as is known in the art (step 200). Once a fault state has been detected, the context filter 134 ascertains if a filter criterion has been satisfied (step 202).  This involves accessing the rules engine 135 that compares the status of predefined software and signals within the ATM 10 to conditions in the filter criterion to ascertain if any of these conditions is satisfied.  The examiner points out the structure of the Fig. 4 flowchart indicates the continuous flow of this process, thus the self-reconciliation nature of the prior art) the system comprising:
Neilan teaches in an automated machine (¶ 2, Lines 1-2; The present invention relates to a self-service terminal (SST), such as an automated teller machine (ATM).) the method and computer program product comprising
Neilan does not teach, via the automated machine, maintenance appointment information associated with a maintenance appointment from a maintenance management apparatus, 
However, Heath further teaches via the automated machine, maintenance appointment information associated with a maintenance appointment from a maintenance management apparatus, (Col. 5 Lines 13-17; Upon receiving a problem report concerning a particular secured location 10, the dispatcher 12 obtains from the dispatch computer 17 an encoded access message 15 that a selected technician 11 must use to gain access to that particular secured location.), and the maintenance appointment information comprising a maintenance security code created by the maintenance management apparatus (Col. 5 Lines 26-36; The dispatch computer 17, at the request of the dispatcher 12, generates a number containing the foregoing access information in encoded form. This number thus becomes an encoded access message which the dispatcher 12 can send to the technician 11 over an open link 18, such as a telephone line or radio dispatch communication, without concern that unauthorized interception of the encoded access message will yield any useful information to anyone lacking the proper terminal 13 and the PIN of the technician.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Neilan’s Self-Service Terminal to prevent unauthorized cash dispensing by tampering with control circuits. Generally speaking, the cash within a locked ATM is secure 
Heath further teaches receiving, via the automated machine, a request from a maintenance provider to initiate a maintenance appointment (Col. 8, Lines 62-65; Upon receiving this message, the technician manually enters the 12-digit access message into the portable terminal 13 using the keyboard 36 for that purpose, as indicated at step 71 in FIG. 7, examiner note that this action initiates the maintenance appointment);
Heath further teaches validating, via the automated machine, the maintenance provider in response to receiving the maintenance security code (Col. 9, Lines 49-53; If the PIN matches that in the access message, the re-encrypted access message is so transferred as shown at 81 to the CPU 46 within the ATM, where the access message is decrypted by that CPU.);
Heath further teaches in response to validating the maintenance provider, providing, via the automated machine, the maintenance provider with access to the secure item storage unit (Col. 3, Lines 4-10; With the portable terminal connected to the secured device, the encoded message is sent to the device where a computer checks for the presence of correct information identifying the device and authenticating the access being requested, and allows access to the vault only if that correct information is present.);
Neilan and Heath do not teach determining, via the automated machine, that the maintenance provider has completed the maintenance appointment;
However, McGraw teaches determining, via the automated machine, that the maintenance provider has completed the maintenance appointment (Col. 7 Lines 42-46; After a technician completes servicing a SST, the monitoring system may detect that a SST error code has been cleared. Once the error code has been cleared, in response to future requests for SST information, the monitoring system may indicate that the SST is now operational.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Neilan and Heath’s maintenance manager efforts with McGraw monitoring system for the benefit of allowing the technician to submit a request to the monitoring system to verify that a recently repaired SST is now associated within the monitoring system with a correct operational status (McGraw Col. 7, Lines 46-49).
Heath further teaches in response to determining that the maintenance provider has completed the maintenance appointment, performing, via the automated machine, reconciliation of items currently in the secure item storage unit (Col. 1, Lines 50-60, Because ATMs are capable of containing large amounts of money relative to most vending machines, they are more inviting targets for theft. For this reason, the cash within an ATM is contained within a small vault integral with the ATM and typically accessible only through a vault door having a combination lock, sometimes combined with a key access, for opening the vault door. Portions of the electronic controls for the ATM also may be located within the vault to prevent unauthorized cash dispensing by tampering with control circuits.  The examiner notes that reconciliation 
Neilan further teaches communicating, via the automated machine, information associated with the reconciliation of the items to a computing device of the maintenance provider and a maintenance management apparatus (¶ 122, Lines 1-9 and ¶ 123, Lines 1-2; The health agent community 564 comprises a health agent 574 for each module in the ATM 510 (apart from the controller module 514 and the display module 520), namely: a dispenser health agent 574a, a keypad health agent 574b, a card reader health agent 574c, a receipt printer health agent 574d, a journal printer health agent 574e, a network card health agent 574/, and a gatekeeper health agent 574h. Each health agent 574 collates and stores status information for its associated driver agent 572.).
Neilan, Heath and McGraw teach The system and computer program product disclosed above, wherein the system further comprises:
Neilan further teaches the maintenance management apparatus (¶ 122, Lines 1-9 and ¶ 123, Lines 1-2; The health agent community 564 comprises a health agent 574 for each module in the ATM 510 (apart from the controller module 514 and the display module 520), namely: a dispenser health agent 574a, a keypad health agent 574b, a card reader health agent 574c, a receipt printer health agent 574d, a journal printer health agent 574e, a network card health agent 574/, and a gatekeeper health agent 574h. Each health agent 574 collates and stores status information for its associated driver agent 572.) comprising
Neilan further teaches one or more computer processors (¶ 19, Lines 1-6; As used herein, the term pc core refers to a processor on a motherboard having associated memory for controlling the operation of the self-service terminal. The pc core may also include other standard components on a motherboard, such as one or more USB ports, and may also include storage, such as one or more disk drives, solid state disks, or the like. Examiner points to Fig. 5: the health agent 564 resides in the gent environment 556, which is part of the main memory 544, which is part of the controller module 514);
Neilan further teaches a memory (¶ 107, Lines 2-3; in which the main memory 544 is loaded with an ATM operating system kernel 552);
Neilan, Heath and McGraw do not teach a maintenance management application stored in the memory of the maintenance management apparatus, executable by the one or more computer processors of the maintenance management apparatus, 
and configured for:    
Heath further teaches scheduling the maintenance appointment for the automated machine (Col. 5 Lines 13-17; Upon receiving a problem report concerning a particular secured location 10, the dispatcher 12 obtains from the dispatch computer 17 an encoded access message 15 that a selected technician 11 must use to gain access to that particular secured location.);
Heath further teaches communicating maintenance appointment information to the automated machine, the maintenance appointment  information comprising at least the maintenance security code (Col. 5, Lines 29-36; This number thus becomes an encoded access message which the dispatcher 12 can 
McGraw further teaches a type of the maintenance appointment (Col. 8, Line 66 to Col. 9, Line 4; At step 207, the system informs the technician of a SST with a high priority malfunction. At step 209, the system guides the technician to the malfunctioning SST. The system may provide directions from the technician's current location and the directions may guide the technician step by step.).
Neilan, Heath and McGraw teach The method and computer program product disclosed; Heath further teaches wherein the maintenance application is configured for determining that the maintenance provider has completed the maintenance appointment based upon identifying that the maintenance provider locked the secure item storage unit (Col. 10, Lines 37-53; Once access to the A TM is completed, information concerning that access is transferred to the terminal 13 from the CPU 46 associated with the ATM. This access information can include verification that access was allowed, the date and time of such allowance, and the time that the access was terminated, i.e., that the technician closed and relocked the vault door 52. The technician periodically uploads this access information from the portable terminal 13 to the dispatch computer 17, either by directly connecting the portable terminal to the dispatch computer or by dial-in telephone link as appropriate to the particular work patterns of the system.  This information allows the dispatcher to maintain a database showing the workload of each technician, including the response time for each service call and the time elapsed while the vault 
Neilan, Heath and McGraw teach The system, method and computer program product disclosed above; Heath further teaches wherein the maintenance application is configured for performing reconciliation of the items currently in the secure item storage unit based on one or more actions performed by the maintenance provider during the maintenance appointment (Col. 1, Lines 50-60, Because ATMs are capable of containing large amounts of money relative to most vending machines, they are more inviting targets for theft. For this reason, the cash within an ATM is contained within a small vault integral with the ATM and typically accessible only through a vault door having a combination lock, sometimes combined with a key access, for opening the vault door. Portions of the electronic controls for the ATM also may be located within the vault to prevent unauthorized cash dispensing by tampering with control circuits.  The examiner notes that reconciliation is maintained by preventing unauthorized cash dispensing by maintain technician access records.); 
Neilan, Heath and McGraw teach The system disclosed above, Heath further teaches wherein:
the maintenance appointment information comprises a scheduled time of the maintenance appointment (Col. 8, Lines 58-65; The dispatcher then tells the technician the location of the ATM requiring service and announces the 12-digit encoded access message.  Upon receiving this message, the technician manually enters the 12-digit access message into the portable terminal 13 using the keyboard 36 
validating the maintenance provider is based in part on comparing a current time with the scheduled time of the maintenance appointment (Col. 17, Lines 33-37; generating the access message at a known time; and providing the authorization signal for the device only during a predetermined time after the known time, so that an attempt to access the device after the predetermined time will not succeed.).
The system disclosed above, wherein the maintenance application is configured for displaying at least a portion of the maintenance appointment information to the maintenance provider (Col. 7, Lines 28-41; Portable terminals suitable for use with the present invention are obtainable from various sources. The programming of such terminals is well known to those of ordinary skill of the art and need not be further described herein. The programming code to perform the steps described herein preferably is stored in battery powered RAM within the terminal, so that the programming is electronically erasable in the event of tampering with the terminal. The alpha/numeric keyboard and menu display 39 generated on the display 38 of the portable terminal 13, as shown in FIG. 3, is selectively replaceable by a programmed message display, such as the message "ADMISSION GRANTED" shown on 40 the display 38 in FIG. 3A.).
Neilan, Heath and McGraw teach the method and computer program product disclose above, Heath further teaches wherein the method further comprises scheduling, via the maintenance management apparatus, the maintenance appointment for the automated machine (Col. 5 Lines 13-17; Upon receiving a problem report concerning a particular secured location 10, the dispatcher 12 obtains from the dispatch computer 17 an encoded access message 15 that a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,521 (hereinafter ‘521 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention perform similar functions and recite similar limitations as the ‘521 Patent. For instance, in claim 1 of the current application and in the ‘521 Patent, the applicant claims:
Application No. 16/408,184
Patent No. 11,151,521
A system for performing secure maintenance processing on an automated machine, the system comprising: an automated machine, the automated machine comprising: a secure item storage unit; one or more computer processors; a memory; a maintenance application stored in the memory of the automated machine, executable by the 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘521 Patent as a general teaching for a system, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘521 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘521 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/408,190 (reference application ‘190). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention perform similar functions and recite similar 
Application No. 16/408,184
Application No. 16/408,190
A system for performing secure maintenance processing on an automated machine, the system comprising: an automated machine, the automated machine comprising: a secure item storage unit; one or more computer processors; a memory; a maintenance application stored in the memory of the automated machine, executable by the one or more computer processors of the automated machine, and configured for: receiving maintenance appointment information associated with a maintenance appointment from a maintenance management apparatus, the maintenance appointment information comprising a maintenance security code created by the maintenance management apparatus; in response to receiving the maintenance appointment information, 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the reference application ‘190 as a general teaching for a system, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the reference application ‘190 and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of  the reference application ‘190 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876